Citation Nr: 0633949	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease at L3-4 to L5-S1 with mild broad 
based disc bulging and spondylosis, currently assigned a 40 
percent disability evaluation.

2.  Entitlement to a higher initial evaluation for 
radiculopathy of the left lower leg, currently assigned a 20 
percent disability evaluation.

3.  Entitlement to a higher initial evaluation for 
depression, currently assigned a 30 percent disability 
evaluation.

4.  Entitlement to an earlier effective date prior to 
September 19, 2003, for the grant of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  

5.  Entitlement to an earlier effective date prior to 
September 19, 2003, for the grant of eligibility to 
Dependants' Educational Assistance (DEA) under the provisions 
of Chapter 35, Title 38, United States Code.
REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2002, January 2003, and 
June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in September 2004, 
and that development was completed by the RO.  The case has 
since been returned to the Board for appellate review.

The issue of entitlement to a higher initial evaluation for 
depression will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's degenerative disc disease at L3-4 to L5-S1 
is not productive of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

3.  The veteran's degenerative disc disease at L3-4 to L5-S1 
is not productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

4. The veteran's degenerative disc disease at L3-4 to L5-S1 
is not productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

5.  The veteran's radiculopathy of the left lower leg is not 
productive of severe, incomplete paralysis with marked 
muscular atrophy.

6.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU until September 19, 2003, 
and there is no evidence that he was medically determined to 
be unemployable due to his service-connected disabilities 
prior to September 19, 2003.

7.  Prior to September 19, 2003, the evidence of record does 
not show that the veteran had a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease at L3-4 to L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2001-2005).

2.  The criteria for an initial evaluation in excess of 20 
percent for radiculopathy of the left lower leg have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2005).

3.  The requirements for an effective date prior to September 
19, 2003, for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2005).  

4.  The criteria for an earlier effective date prior to 
September 19, 2003, for the grant of eligibility to 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. §§ 
3.159, 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With respect to entitlement to an earlier effective date for 
the grant of TDIU and eligibility to DEA, the Board has 
determined in the decision below that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claims as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issues of entitlement to earlier 
effective dates without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to the issues of entitlement to a higher initial 
evaluation for degenerative disc disease at L3-4 to L5-S1and 
for radiculopathy of the left lower leg,  the Board finds 
that the appellant has been adequately notified of the VCAA.  
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO sent the veteran a letter in 
November 2002 in connection with his claims for service 
connection for degenerative disc disease and radiculopathy.  
However, the Board acknowledges that the RO did not provide 
the veteran with notice of the information or evidence needed 
to substantiate his claims for a higher initial evaluation 
prior to the initial rating decisions in December 2002 and 
January 2003, which granted service connection for 
degenerative disc disease at L3-4 to L5-S1 and for 
radiculopathy of the left lower leg and assigned 40 percent 
and 10 percent disability evaluations, respectively, 
effective from September 27, 2002.  The veteran subsequently 
filed his notice of disagreement (NOD) in which he disagreed 
with the initial evaluation assigned for his degenerative 
disc disease and radiculopathy.  Thus, the appeal of the 
assignment of the initial evaluations arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran letters in July 2003 and November 2004 in connection 
with the issues of a higher initial evaluation, which did 
meet the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for a higher initial evaluation were readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of a VCAA 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO informed the veteran in the July 2003 and November 
2004 letters about the information and evidence that is 
necessary to substantiate his claims for a higher initial 
evaluation.  Specifically, the July 2003 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Similarly, the November 2004 letter indicated that. "To 
establish entitlement to an increased evaluation of an 
initial rating, the evidence must show that you service-
connected condition was worse at the time of the initial 
evaluation."  Additionally, the April 2003 statements of the 
case (SOC) and the April 2004 and November 2005 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  In fact, the April 2003 SOCs and the April 2004 
and November 2005 SSOCs provided the veteran with the 
schedular criteria used to evaluate his service-connected 
degenerative disc disease at L3-4 to L5-S1 and radiculopathy 
of the left lower leg, namely Diagnostic Codes 5243, 5292, 
5293, and 8520.

In addition, the RO notified the veteran in the July 2003 and 
November 2004 letters about the information and evidence that 
VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 and November 2004 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The July 2003 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2003 and November 2004 letters informed the veteran that it 
was his responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.   

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for a higher initial evaluation for 
degenerative disc disease and radiculopathy, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to effective dates, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to a higher initial evaluation for his degenerative 
disc disease at L3-4 to L5-S1 or for his radiculopathy of the 
left lower leg.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded a VA spine examination 
in January 2003.   

The Board further observes that the veteran was scheduled for 
VA spine and peripheral nerve examinations in August 2005, 
but the veteran called the RO and requested that they be 
rescheduled in October or November.  The RO did reschedule 
those examinations in October 2005; however, the veteran 
failed to report for them.  His representative submitted a 
statement in October 2005 disputing the need for a VA 
orthopedic examination.  In particular, he argued that the 
disposition of the claim required review of the medical 
evidence already of record and contended that a contemporary 
medical evaluation would have no probative value.  However, 
the Board has the authority to request further development if 
it is essential for a proper appellate decision. 38 U.S.C.A. 
§38 C.F.R. § 19.9 (2005).  In this case, as will be discussed 
below, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection as well 
as evidence of the present level of the veteran's disability 
is probative. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
addition, the medical evidence of record does not contain 
adequate findings for the purpose of evaluating the veteran's 
degenerative disc disease and radiculopathy.  In particular, 
the medical evidence of record does not address all of the 
pertinent rating criteria necessary for evaluating those 
disorders.  Based on the foregoing, the Board is of the 
opinion that a VA examination was necessary in this case, as 
evidenced by the previous remand ordering further 
development.

The Board also notes that the Court has held that the 
Secretary has the authority to schedule a veteran for an 
examination for confirmation purposes without explicitly 
advising the veteran of compelling reasons for the necessity 
of the examination. Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005).  Further, the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  VA has assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with SOCs and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

At the outset, the Board notes that the adjudication of these 
issues has been made significantly more difficult by the 
veteran's failure to report for a VA examination. According 
to 38 C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.


A.  Degenerative Disc Disease at L3-4 to L5-S1

The veteran is currently assigned a 40 percent disability 
evaluation for his degenerative disc disease at L3-4 to L5-S1 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292.  
The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in an 
April 2003 Statement of the Case and the April 2004 and 
November 2005 Supplemental Statements of the Case.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 40 percent disability 
evaluation is contemplated for a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5295.  
Consequently, the veteran is not entitled to an increased 
evaluation under this Diagnostic Code.

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is severe, a 40 
percent rating is warranted.  The maximum rating under Code 
5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Thus, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5292.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's 
degenerative disc disease.  In this regard, medical evidence 
of record does not show that the veteran's disability is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  The Board 
does observe that the January 2003 VA examiner found that the 
veteran's ankle jerks were decreased, but there was no 
indication that they were entirely absent.  In fact, the 
examiner stated that the veteran did not appear to have 
intervertebral disc syndrome.  The Board also acknowledges 
private medical records dated in October 2003 noting that the 
veteran's ankle jerks appeared to be absent bilaterally; 
however, private medical records dated in October 2004 
indicated that the veteran had denied having any specific 
weakness of his lower extremities.  Moreover, the Board notes 
that the veteran is separately service-connected for 
radiculopathy of the left lower leg.  Separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board 
finds that veteran has not met the criteria for an evaluation 
in excess of 40 percent under the old schedular criteria of 
Diagnostic Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 40 percent for his back 
disability. The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the veteran was prescribed 
bed rest by any physician. Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's degenerative disc disease.  As 
previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  In addition, the evidence 
of record does not indicate that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  In this regard, there is no medical evidence 
diagnosing the veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, an October 2002 letter from 
a private physician indicated that the veteran had 15 to 20 
degrees of forward flexion, 10 to 15 degrees posteriorly, and 
45 degrees laterally.  Similarly, the January 2003 VA 
examiner noted that the veteran had posterior extension from 
zero to 15 degrees, lateral flexion form zero to 10 degrees 
to the right and zero to 15 degrees to the left, and lateral 
rotation from zero to 15 degrees in both directions.  As 
such, the medical evidence of record does not show his spine 
to be fixed in flexion or extension.  Thus, the veteran is 
not entitled to an increased evaluation under the revised 
rating schedule that became effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease at L3-4 to L5-S1.  
The medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, private 
medical records dated in October 2004 noted that the veteran 
had denied having any specific weakness of his lower 
extremities as well as any changes in bowel or bladder 
control.  Moreover, he is already separately service-
connected for radiculopathy of the left lower extremity.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative disc 
disease at L3-4 to L5-S1 is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 40 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5293-5292.  Indeed, the January 2003 rating decision 
specifically contemplated this pain and functional loss in 
its grant of the 40 percent disability evaluation under 
Diagnostic Code 5293-5292.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's degenerative disc disease at L3-
4 to L5-S1.


B.  Radiculopathy of the Left Lower Leg

The veteran is currently assigned a 20 percent disability 
evaluation for radiculopathy of the lower left leg pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that 
diagnostic code, a 40 percent disability evaluation is 
contemplated for moderately severe, incomplete paralysis of 
the sciatic nerve.  A 60 percent disability evaluation is 
warranted for severe, incomplete paralysis wit marked 
muscular atrophy.  An 80 percent disability evaluation is 
assigned when there is complete paralysis of the sciatic 
nerve with the foot dangles and drops, no active movement 
possible of the muscles below the knee, and flexion of the 
knee weakened (or very rarely) lost.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
radiculopathy of the left lower leg.  The medical evidence of 
record does not show the veteran to have severe, incomplete 
paralysis with marked muscular atrophy.  In fact, private 
medical records dated in October 2003 indicate that the 
veteran had 5/5 strength in all four extremities with normal 
tone, and there was no atrophy.  His gait was normal, and he 
could walk on heel, toe, and tandem normally.  The Board does 
observe that a January 2004 letter from a private physician 
indicated that the veteran experienced occasional numbness 
and tingling in his toes and that he reported feeling weak in 
his legs.  A physical examination did reveal the veteran's 
left toes to be slightly weaker, and he had diminished 
sensation over his left sole.  However, his muscle strength 
was full, and his reflexes were depressed, but present.  In 
addition, VA medical records dated in June 2005 noted that 
the veteran had good muscle tone and bulk in his extremities 
with his strength rated as 5/5.  As such, the veteran has not 
been shown to have met the criteria for a 60 percent 
disability evaluation.  Therefore, the Board finds that the 
veteran is not entitled to a higher initial evaluation for 
radiculopathy of the left lower leg.  

II. Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).



A.  TDIU

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 19, 2003, is the correct date for the grant of 
TDIU.  While the appellant has alleged that he is entitled to 
an earlier effective date prior to September 19, 2003, for 
the grant of TDIU, there is no basis under the governing 
legal criteria to establish that an earlier effective date is 
warranted. 

The veteran first presented his claim for TDIU in a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received on November 8, 2002.  
However, the veteran was not entitled to TDIU at the time of 
his claim.  The effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

At the time of his claim, the veteran was not service-
connected for any disabilities.  A December 2002 rating 
decision later granted service connection for degenerative 
disc disease at L3-4 to L5-S1 and assigned a 10 percent 
disability evaluation effective from September 27, 2002.  A 
rating decision dated in January 2003 increased that 
evaluation to 40 percent effective from September 27, 2002.  
That decision also granted service connection for 
radiculopathy of the left lower leg and assigned a 10 percent 
disability evaluation effective from September 27, 2002.  
However, entitlement to TDIU was denied, as the veteran did 
not meet the schedular requirements.  The case was not 
submitted for extraschedular consideration at that time 
because the evidence failed to show that the veteran was 
unemployable due to service-connected disabilities.  

An April 2003 rating decision subsequently increased the 
veteran's evaluation for radiculopathy of the left lower leg 
to 20 percent effective from September 27, 2002, and another 
rating decision dated in April 2003 granted service 
connection for bilateral hearing loss and for tinnitus and 
assigned noncompensable and 10 percent disability 
evaluations, respectively, effective from September 27, 2002.  
The latter decision once again denied entitlement to TDIU 
because the schedular requirements under 38 C.F.R. § 4.16(a) 
had not been met, and the case was not referred for 
extraschedular consideration at that time because the 
evidence failed to show that the veteran was unemployable due 
to service-connected disabilities.  

A June 2004 rating decision later granted service connection 
for depression and assigned a 30 percent disability 
evaluation effective from September 19, 2003.  The decision 
also granted entitlement to TDIU and basic eligibility to 
Dependants' Educational Assistance, which were both effective 
from September 19, 2003.  

The Board observes that the veteran did not have one service-
connected disability rated as 60 percent disabling prior to 
September 19, 2003.  Nor did he have at least one service-
connected disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  In fact, the veteran only had a 
combined rating of 60 percent effective from September 27, 
2002, and he did not meet the schedular requirements for TDIU 
until the June 2004 rating decision granted service 
connection for depression and assigned a 30 percent 
disability evaluation effective from September 19, 2003, 
thereby giving him a combined evaluation of 70 percent 
effective from September 19, 2003.  Thus, it was not until 
September 19, 2003, that the veteran met the objective 
criteria for the award of TDIU. 38 C.F.R. § 4.16 (a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to September 19, 2003, it then becomes 
necessary to consider the veteran's claim for a TDIU rating 
under the subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, however, the medical evidence of record does 
not establish that the veteran was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities prior to September 19, 2003.  
The Board deos acknowledge the May 2002 opinion from a VA 
physician indicating that the veteran is unable to do any 
type of work because of his weight, spinal condition, 
degenerative disease of the spine, and spinal stenosis.  
However,  the veteran's claim was referred to the Director of 
Compensation and Pension Purposes for extra-schedular 
compensation, and in a November 2003 response, the Director 
found that the veteran had numerous nonservice-connected 
disabilities that severely interfered with his ability to 
work and noted that there was no indication that the veteran 
was unable to be gainfully employed due to his service-
connected disabilities alone.  As such, entitlement to an 
extraschedular total disability evaluation was denied.  
Because the authority to assign an extraschedular TDIU rating 
under section 4.16(b) is vested by the regulation in a 
certain VA official, the Board may not grant such a rating.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until September 19, 
2003, and the medical evidence does not show that he was 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
prior to that time.  Therefore, the Board finds that the 
veteran was not entitled to TDIU prior to September 19, 2003.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to September 19, 2003, for the grant of TDIU.  


B.  Dependant's Educational Assistance under the provisions 
of Chapter 35, Title 38, United States Code

Dependents' Educational Assistance (DEA) under the provisions 
of Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 19, 2003, is the correct date for the grant of 
eligibility for DEA.  While the appellant has alleged that he 
is entitled to an earlier effective date prior to September 
19, 2003, for the grant of eligibility for DEA, there is no 
basis under the governing legal criteria to establish that an 
earlier effective date is warranted.

In this case, the veteran was not entitled to eligibility for 
DEA prior to September 19, 2003.  As previously determined, 
the veteran is entitled to a total disability rating 
effective from September 19, 2003.  Accordingly, an effective 
date for the grant of DEA is the same date because the 
veteran only became eligible for such a benefit once TDIU was 
granted.  There is no statutory or regulatory provision that 
permits the assignment of an earlier effective date for DEA.  
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As there 
is no legal basis for assignment of any earlier effective 
date, the claim on appeal must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the claim 
for an effective earlier prior to September 19, 2003 for the 
grant of DEA must be denied.


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease at L3-4 to L5-S1 is denied.

An initial evaluation in excess of 20 percent for 
radiculopathy of the left lower leg is denied.

An earlier effective date prior to September 19, 2003, for 
the grant of eligibility for the grant of TDIU is denied.

An earlier effective date prior to September 19, 2003, for 
the grant of eligibility for the grant of Dependant's 
Educational Assistance under the provisions of Chapter 35, 
Title 38, United States Code is denied.


REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter and to afford him a VA examination.

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) provides that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
claim for a higher initial evaluation for depression.  In 
this regard, the record contains a letter dated in December 
2003, which discusses what evidence is necessary to 
substantiate his claim for service connection for depression.  
However, that letter did not notify the veteran as to what 
evidence is necessary to substantiate his claim for a higher 
evaluation.  Nor did the letter tell him to provide any 
evidence in his possession that pertains to the claim.  The 
Court has indicated that such specific notice is required to 
comply with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

In addition, the Board notes that a medical opinion was 
obtained in May 2004 in connection with the veteran's claim 
for service connection for depression.  The examiner 
indicated that he had only reviewed the veteran's claims file 
and did not interview him for a mental status examination.  
Following the grant of service connection by the RO in a June 
2004 rating decision, the veteran expressed his disagreement 
with the disability evaluation assigned his service-connected 
depression.  However, he has not been afforded a VA 
examination to determine the current severity of his 
disability.  Therefore, the Board is of the opinion that a VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
veteran's service-connected depression.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his claim 
for a higher initial evaluation for 
depression.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his depression.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected depression.  The examiner 
should also report all signs and 
symptoms necessary for rating the 
veteran's depression under the General 
Rating Formula for Mental Disorders.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

As a final matter, the Board, quoting the Court in Kowalski, 
reminds the veteran and his attorney that 

"[t]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  . . . . VA has not only the discretion, but 
in this case, the duty under 38 U.S.C. § 5103A(d). . . 
to schedule an examination . . . . [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim.  Their failure to do so would 
subject them to the risk of an adverse adjudication 
based on an incomplete and underdeveloped record.




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


